Filed 5/21/13 Certified for publication 6/19/13 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIRST APPELLATE DISTRICT
                                               DIVISION FIVE




AUDREY SMITH et al.,

         Plaintiffs and Appellants,
                                                                   A135338
         v.
                                                                   (Alameda County
ST. JUDE MEDICAL, INC.                                             Super. Ct. No. RG09470457)
et al.,

      Defendants and Respondents.
____________________________________/

         Plaintiffs are the five adult children and mother of the decedent, Patricia Amonoo,
who died following cardiac pacemaker surgery in 2008. Plaintiffs sued St. Jude Medical,
Inc. (St. Jude), Jeremy Kosel (collectively, defendants), and others involved in the
surgery for, among other things, wrongful death as a result of defendants‟ negligence.
The trial court granted St. Jude‟s motion for summary judgment, concluding defendants
did not owe Amonoo a duty of care “with respect to the acts or omissions that allegedly
caused her injury and death” and that plaintiffs “lack[ed] evidence that any acts or
omissions by Kosel breached his duty of care under the circumstances or proximately
caused the injury or death.”
         Plaintiffs appeal. They contend the court erred by granting summary judgment
because: (1) they did not have a sufficient opportunity to conduct discovery to oppose the
motion; (2) defendants did not satisfy their initial burden of production; (3) they raised a
                                                         1
triable issue of material fact regarding whether defendants negligently undertook a duty
to monitor Amonoo during or after the surgery; and (4) the court improperly relied on
Kennedy v. Medtronic (Ill. App. 2006) 851 N.E.2d 778 (Kennedy).1
       We affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Dr. La Viola, an employee of Permanente Medical Group (Kaiser), implanted the
cardiac pacemaker in Amonoo on October 29, 2008, at Dameron Hospital in Stockton.
St. Jude sold the pacemaker leads that Dr. La Viola prescribed and implanted in Amonoo.
Kosel, a St. Jude employee, supplied the pacemaker leads and was present during
Amonoo‟s surgery to operate St. Jude‟s pacing system analyzer (PSA), a device used to
test the status and level of function of the pacemaker and leads. The implantation of the
pacemaker perforated the right atrium and ascending aorta of Amonoo‟s heart, causing
“„cardiac tamponade[,]‟” or the accumulation of blood around her heart. Amonoo died
shortly after the surgery.
       In August 2009, plaintiffs filed a wrongful death and survival action against Dr.
La Viola, Kaiser, Dameron Hospital Association (Dameron), and various doe defendants.
Plaintiffs alleged “[t]he infliction of the cardiac perforations themselves may or may not
constitute medical negligence. But negligence is clear in that Defendants‟
contemporaneous and post-operative monitoring of Ms. Amonoo must have been casual
in the extreme for them to have failed to recognize and, for a considerable length of time,
remained entirely unaware of, such substantial perforations . . . and such major internal
bleeding. Had defendants recognized what was happening at any time during the first
hour after the perforations occurred, and taken appropriate measures, Ms. Amonoo‟s


1
        In a footnote, plaintiffs claim they proceeded in the lower court “under the theory
of Summers v. Tice (1948) 33 Cal.2d 80, which should relieve [them] of the burden of
showing which among simultaneously negligent Defendants caused the death. . . .” We
reject this argument, raised for the first time on appeal and unsupported by a citation to
the record. (Shade Foods, Inc. v. Innovative Products Sales & Marketing, Inc. (2000) 78
Cal.App.4th 847, 894-895, fn. 10; Duarte v. Chino Community Hospital (1999) 72
Cal.App.4th 849, 856.)
                                             2
chances of survival would have been very good.” Plaintiffs alleged “each defendant was
the employer, employee, coworker, supervisor . . . of each of the other defendants, and
was at all such times acting within the course and scope of such capacity or relationship,
and each of the defendants is legally responsible . . . for each of the wrongful acts and
omissions alleged herein, and legally caused the injuries and damages to plaintiffs. . . .”
       Plaintiffs named St. Jude and Kosel as doe defendants in June 2010.
Defendants’ Summary Judgment Motion
       In 2011, defendants moved for summary judgment.2 They argued: (1) they did not
owe a legal duty to provide medical care to Amonoo; (2) Kosel did not assume a legal
duty to provide medical care to Amonoo or to monitor her medical condition for a
complication of surgery; and (3) there was no evidence Kosel was negligent, or that any
such negligence caused Amonoo‟s death.3 Defendants claimed they “owed no legal duty
to surgically implant a pacemaker lead or diagnose a patient‟s medical condition, or to
monitor a patient‟s medical condition for the purpose of diagnosing a complication from
surgery.” According to defendants, Dr. La Viola selected the pacemaker and leads he
wanted to implant. Kosel did not implant the leads, nor did he direct or instruct Dr. La
Viola how or where to implant them. Kosel operated the PSA and reported the readings
to Dr. La Viola when Dr. La Viola tested the pacemaker for signal strength. Kosel did
not undertake any responsibility to monitor Ms. Amonoo during or after the surgery,
because such monitoring would have been outside the scope of his employment as a sales
representative for St. Jude. Defendants argued they were added as doe defendants “solely
because Mr. Kosel was in the operating room during Ms. Amonoo‟s surgery, which is
standard procedure and required by Kaiser . . . .”
       Kosel submitted a declaration in support of defendants‟ motion for summary
judgment. In it, he averred: (1) he supplied the pacemaker that was sold to Dameron and

2
       Defendants withdrew their first motion for summary judgment after the court
denied their motion for a protective order barring Kosel‟s deposition.
3
       Defendants also argued they were not proper party defendants. The trial court
rejected this argument and we need not discuss it here because we conclude the court
properly granted summary judgment on other grounds.
                                              3
“prescribed by Ms. Amonoo‟s physician to treat her heart condition;” (2) as medical
device vendors, “neither St. Jude nor its sales employees are licensed to practice
medicine” and the practice of medicine would be outside the scope of his employment as
a sales representative for St. Jude; (3) St. Jude sales representatives do not provide “post-
operative medical care. . . . [they] support physicians by supplying measurements
retrieved from devices;” and (4) he “did not voluntarily assume any duty to provide
medical care to Ms. Amonoo, including post-operative care to discern whether she was
suffering from any internal injury resulting from her surgery.”
       Defendants also submitted the deposition testimony of Dr. La Viola and Lee Vang,
the “circulating nurse.” Dr. La Viola testified Kosel “is positioned watching a machine,
and when I want to test the lead, then he will read the machine and give me numbers that
I will use to know whether or not I am in a good place.” When asked whether Kosel‟s
job was to identify the location of the “distress in the patient‟s heart,” Dr. La Viola
responded, “No. His job is to read this machine that is called the [PSA], and when I hook
up my lead to this machine, it will give numbers, and then he reports the numbers to me. .
. . What he‟s doing really does not have anything to do with the location but rather on the
strength of the signal. It‟s almost like moving around an antenna and getting a good
signal.” Similarly, Vang testified the doctor — not Kosel — determines where to
position the leads.
       Finally, defendants submitted excerpts from Kosel‟s deposition, where he testified
he brings the equipment to the operating room and provides the physician with “access to
our analyzer and the data from our analyzer. . . .” When the physician “order[s] [Kosel]
to give him numbers based upon the electrical parameters of that lead,” Kosel provides it
by “[p]ushing a few buttons” and then “report[s] the numbers that the [PSA] gives” by
telling the doctor the numbers and/or showing the doctor the computer screen with the
data. Kosel testified he did not advise Dr. La Viola on which leads to use, and he did not
guide or direct Dr. La Viola where to place the leads. In addition, Kosel stated he did not
know why Dr. La Viola repositioned the leads and explained such repositioning was
based on “[p]hysician preference” and “physician[ ] discretion.” According to Kosel,

                                              4
doctors choose “to do whatever they need to do” regarding the lead position. Sales
representatives “provide information. We don‟t provide opinion. We don‟t provide
direction. We provide information. . . . We bring the products and provide the analysis.”
Plaintiffs’ Opposition and Defendants’ Reply
       In opposition, plaintiffs claimed Kosel was “active in guiding Dr. La Viola in the
placement of the pacemaker lead” and that Dr. La Viola repositioned the lead “[u]nder
the guidance and direction of Kosel[.]” According to plaintiffs, Kosel “came under a
duty of care to Amonoo when he undertook to guide Dr. La Viola‟s placement of the
insertion of the pacemaker leads into Ms. Amonoo‟s heart[.]” Plaintiffs contended Kosel
“committed ordinary negligence” and that defendants were “liable under the „negligent
undertaking theory of liability‟ formalized in section 324A of the second Restatement of
Torts[.]” Plaintiffs relied on Artiglio v. Corning Inc. (1998) 18 Cal.4th 604 (Artiglio), a
case describing the “negligent undertaking” theory of liability.4
       Plaintiffs relied on virtually the same deposition testimony from Dr. La Viola and
Vang as defendants. Plaintiffs also submitted a field contact report prepared by Kosel
several months after the surgery, where he wrote “[i]t is suspected that the perforations
may have resulted during an attempt to electrically map with, and subsequently fixate, the
active fixation lead.” In addition, plaintiffs submitted the declaration of their expert
witness, Peter J. Curran, M.D., the Director of Cardiovascular Rehabilitation at St.
Mary‟s Hospital in San Francisco. Among other things, Dr. Curran observed that one of
the leads was “placed and attachment was attempted in four different locations within the
right atrium. . . .” Dr. Curran opined that “more likely than not, the perforations of the
atrium and a[or]ta occurred during the procedure implanting the pacemaker.”



4
       “„The foundational requirement of the good Samaritan rule‟” or the “negligent
undertaking theory” set forth in the Second Restatement of Torts, section 324A “„is that
in order for liability to be imposed upon the actor, he must specifically have undertaken
to perform the task that he is charged with having performed negligently, for without the
actual assumption of the undertaking there can be no correlative duty to perform that
undertaking carefully.‟” (Artiglio, supra, 18 Cal.4th at pp. 614-615.)
                                              5
       Dr. Curran concluded “Dr. La Viola caused the lead to perforate the atrium and the
aorta” because he was “not careful or attentive in his effort to reposition the lead. . . .”
Dr. Curran explained that it was “virtually impossible” to puncture the aorta during
surgery “without knowing that you did so” and that Dr. La Viola knew or should have
known — or should have suspected — that Amonoo‟s “a[or]ta was at high risk for a
puncture[.]” According to Dr. Curran, Dr. La Viola performed below the standard of care
by using an “inordinate amount of pressure to reposition the lead” and by failing “to
recognize the high risk of puncture.” Dr. Curran also faulted Dr. La Viola for failing to
monitor Amonoo for a longer period of time after the surgery; Dr. Curran explained that
“there was a duty to consistently monitor the vital signs in a post-implantation patient in
„fair‟ condition with a „severe systematic disease.‟” Dr. Curran opined that “the
perforation of the atrium and a[or]ta” along with the “failure to monitor both by [Dr.] La
Viola and the nurses” led to Amonoo‟s death and fell below the standard of care.
       In reply, defendants argued plaintiffs‟ evidence did not raise a triable issue of
material fact because: (1) Dr. Curran opined that “the actions of the doctor and the
hospital employees — not St. Jude — led to” Amonoo‟s death; (2) there was no evidence
Kosel implanted the lead into Amonoo‟s heart or directed or instructed Dr. La Viola
where to implant the lead or how much force to use when inserting the lead; (3) plaintiffs
presented no evidence Kosel “undertook any duty to diagnose or monitor Ms. Amonoo‟s
medical condition after surgery;” (4) there was no evidence Kosel selected the lead or
acted negligently; and (5) there was no evidence defendants‟ alleged negligence caused
Amonoo‟s death. Finally, defendants contended there was no evidence supporting
plaintiffs‟ claim under section 324A of the Second Restatement of Torts.
The Order Granting Summary Judgment for Defendants
       Following a hearing, the court granted summary judgment for defendants. It
determined defendants satisfied their burden “of showing that Plaintiffs lack evidence to
establish that Defendants had a duty of care to Ms. Amonoo with respect to the acts or
omissions that allegedly caused her injury and death, and also that Plaintiffs lack
evidence that any acts or omissions by Kosel breached his duty of care under the

                                               6
circumstances or proximately caused the injury or death.” The court determined
defendants did not owe a duty of care to Amonoo regarding the manner in which the
pacemaker was inserted into her chest or the alleged failure to monitor her condition after
surgery.
       The court further concluded Kennedy, supra, 851 N.E.2d 778 was “„on all fours‟”
because Kosel had a limited role “in connection with the procedure.” Kosel did not
implant the pacemaker or leads and did not instruct Dr. La Viola how or where to implant
the leads. Instead, he provided “electrical performance measurements from the PSA” and
did not undertake a duty to monitor Amonoo‟s medical condition or diagnose possible
complications from the surgery. As the court explained, “Plaintiffs do not have evidence
that any error in connection with the readings taken from the PSA caused Ms. Amonoo‟s
injury and death. Instead, they allege that there may have been negligence in the
perforation of the atrium and aorta during implantation of the pacemaker and/or lead, and
that the post-operative monitoring by the physician and hospital were negligent.” Finally,
the court rejected plaintiffs‟ characterization of Dr. La Viola, Vang, and Kosel‟s
deposition testimony and sustained defendants‟ objection to Curran‟s testimony that the
leads were placed in Amonoo‟s heart “under the direction and instruction of the St. Jude
sales representative . . . Kosel — insofar as he was the only one who knew how to
operate the testing device.”
       The court entered judgment for defendants and plaintiffs timely appealed.
                                      DISCUSSION
                                           I.
                                    Standard of Review
       “„We review the grant of summary judgment de novo. [Citation.] We make “an
independent assessment of the correctness of the trial court‟s ruling, applying the same
legal standard as the trial court in determining whether there are any genuine issues of
material fact or whether the moving party is entitled to judgment as a matter of law.”
[Citation.] A defendant moving for summary judgment meets its burden of showing that
there is no merit to a cause of action by showing that one or more elements of the cause

                                             7
of action cannot be established or that there is a complete defense to that cause of action.
[Citation.] Once the defendant has made such a showing, the burden shifts back to the
plaintiff to show that a triable issue of one or more material facts exists as to that cause of
action or as to a defense to the cause of action. [Citation.] [Citation.]‟” (Howard
Entertainment, Inc. v. Kudrow (2012) 208 Cal.App.4th 1102, 1113 (Howard).) “„In
performing our de novo review, we view the evidence in the light most favorable to
plaintiffs as the losing parties. [Citation.] In this case, we liberally construe plaintiffs‟
evidentiary submissions and strictly scrutinize defendants‟ own evidence, in order to
resolve any evidentiary doubts or ambiguities in plaintiffs‟ favor.‟ [Citation.]” (Id. at pp.
1113-1114.)
                                          II.
              Plaintiffs Had an Adequate Opportunity to Conduct Discovery
                   Before Opposing the Motion for Summary Judgment
       Plaintiffs repeatedly claim the court erred by granting summary judgment because
they did not have a sufficient amount of time to conduct discovery. According to
plaintiffs, they were unable to “marshal a detailed factual case in opposition to
Defendants[‟] summary judgment motion,” apparently because defendants made “a series
of maneuvers” such as trying to prevent Kosel‟s deposition. This argument fails for three
reasons. First, it is not supported by any authority. (Berger v. California Ins. Guarantee
Assn. (2005) 128 Cal.App.4th 989, 1007, fn. omitted [failure to support contention with
authority “constitutes a waiver of the issue on appeal”].) Second, it is inaccurate because
plaintiffs had ample time to conduct discovery to support their opposition. Plaintiffs
deposed Dr. La Viola in May 2010, over a year before defendants moved for summary
judgment; they deposed Kosel in May 2011, three months before defendants filed the
motion. Third, plaintiffs waived this argument by not moving to continue the summary
judgment hearing pursuant to Code of Civil Procedure, section 437c, subdivision (h),
which allows a party to request a continuance to obtain facts essential to justify
opposition” to a motion for summary judgment. (Code Civ. Proc., § 437(c), subd. (h);
see also Zamudio v. City and County of San Francisco (1999) 70 Cal.App.4th 445, 454


                                               8
[plaintiff waived objection to defendant‟s apparent failure to produce discoverable
documents by failing to seek a continuance of the hearing pursuant to Code of Civil
Procedure, section 437c, subdivision (h)].) As discussed below, the court granted
defendants‟ motion for summary judgment because plaintiffs could not — even after
conducting discovery — produce admissible evidence supporting the elements of their
claims.
                                           III.
                        The Court Properly Concluded Defendants
                               Met Their Burden of Proof
       Plaintiffs contend the court erred by granting summary judgment because
defendants “failed even to meet their initial burden of production[.]” Relying on
Scheiding v. Dinwiddie Construction Co. (1999) 69 Cal.App.4th 64 (Scheiding) and
several other cases, plaintiffs claim defendants did not satisfy their burden of production
because they pointed to a lack of evidence supporting plaintiffs‟ claims rather than
offering any “affirmative evidence.”
       Plaintiffs reliance on Scheiding is misplaced. In that case, a defendant in an
asbestos case failed to engage in meaningful discovery as to the basis of the plaintiff‟s
claims. (Sheiding, supra, 69 Cal.App.4th at p. 67.) The defendant moved for summary
judgment, claiming the plaintiff had no evidence supporting a case against it. (Id. at pp.
80, 82.) A division of this court reversed summary judgment granted for the defendant
because the plaintiff had never been asked whether he had any evidence linking the
defendant to the areas where he worked. The Scheiding court explained that “the duty to
answer completely only extended so far as the reasonable ambit of the questions which
were asked. The plaintiff had no duty to volunteer information that was not requested.”
(Id. at p. 80.)
       Scheiding has no bearing here. Here and in contrast to Scheiding, defendants
demonstrated — through Kosel‟s declaration and through the deposition testimony of
Kosel, Vang, and Dr. La Viola — that defendants were not responsible for the
perforations in Amonoo‟s heart or for the alleged failure to monitor her during or after


                                             9
the surgery. Plaintiffs misapprehend defendants‟ burden as the moving party.
Defendants had no duty, as plaintiffs urge, to “submit evidence fully within their
knowledge and control concerning Mr. Kosel‟s specific duties in assisting a surgeon
performing a pacemaker implantation, and whether he met them or fell short in this case.”
       Because defendants satisfied their burden, the burden shifted to plaintiffs to show
a triable issue of fact. (Code Civ. Proc., § 437c, subd. (p)(2).) Plaintiffs did not.
                                             IV.
                     The Court Properly Concluded Plaintiffs Did Not
                          Raise a Triable Issue of Material Fact
       Plaintiffs contend they “adduced sufficient evidence of Mr. Kosel‟s duty and
breach to raise [triable] issues of fact” because Kosel “played an active role in the
procedure” by guiding Dr. La Viola “in his placement of the leads.” They also contend
Kosel acknowledged the perforations in Amonoo‟s heart “may have resulted during an
attempt to electrically map with, and . . . fixate, the active fixation lead.” According to
plaintiffs, this evidence creates an inference that Kosel contributed to Amonoo‟s death by
misguiding Dr. La Viola or by failing to alert him to the “faulty positionings of the
pacemaker leads. . . .”
       This argument ignores and mischaracterizes the evidence in the record and, in any
event, does not create a triable issue of material fact. The evidence demonstrated Kosel‟s
role in the surgery was limited. He was a sales representative who operated the PSA. He
did not instruct or direct Dr. La Viola on how or where to implant the leads. As Kosel
explained, the doctors choose “to do whatever they need to do” regarding the position of
the leads. Kosel continued, “We provide information. We provide opinion. We don‟t
provide direction. We provide information. . . . We bring the products and provide the
analysis.” Similarly, Dr. La Viola testified Kosel‟s job was to read the PSA and report
the numbers to him. Vang testified that the doctor, not Kosel, determines where to place
the leads. That Kosel suspected the perforations “may” have resulted during the
placement process does not demonstrate the perforations resulted from an error or breach
of duty by Kosel.

                                             10
       Plaintiffs rely on a passage from Artiglio, supra, 18 Cal.4th 604 to support their
contention that summary judgment was inappropriate because their negligent undertaking
theory of liability “hinges on facts which must be determined at trial.” In Artiglio,
silicone breast implant recipients sued the implant maker, Dow Corning Corporation
(Dow Corning). They also sued the implant maker‟s parent corporation, The Dow
Chemical Company (Dow Chemical) under a “„Good Samaritan‟ or negligent
undertaking liability articulated in [Restatement Second of Torts], section 324A.”
Plaintiffs argued “Dow Chemical owed them a duty of care in the conduct and reporting
of its silicone toxicology research for Dow Corning.” (Id. at p. 614.) The trial court
granted Dow Chemical and Dow Corning‟s summary judgment motions, concluding
neither defendant owed a duty of care to the plaintiffs. (Id. at p. 611.)
       The California Supreme Court affirmed.5 It concluded that when Dow Chemical
“conducted and reported silicone toxicology research for Dow Corning, . . . any risk of
physical harm to plaintiffs from negligent performance of that undertaking was
unforeseeable.” (Artiglio, supra, 18 Cal.4th at p. 608.) In reaching this conclusion, the
Artiglio court explained, “whether Dow Chemical‟s alleged actions, if proven, would
constitute an „undertaking‟ sufficient, within the meaning of section 324A‟s negligent
undertaking theory, to give rise to an actionable duty of care is a legal question for the
court. In some cases, however, as Dow Chemical acknowledges, there may be fact
questions „about precisely what it was that the defendant undertook to do.‟ That is, while
„[t]he “precise nature and extent” of [an alleged section 324A] duty “is a question of law .
. . “it depends on the nature and extent of the act undertaken, a question of fact.”‟”
[Citation.] Thus, if the record can support competing inferences [citation], or if the facts
are not yet sufficiently developed . . . “„“an ultimate finding on the existence of a duty
cannot be made prior to a hearing on the merits”‟” [citation], and summary judgment is
precluded. [Citations.] . . . [¶] Our de novo review of the record [citation] in light of

5
        In their reply brief, plaintiffs contend Artiglio held “the case was not amenable to
summary judgment. . . .” Plaintiffs are wrong. The California Supreme Court upheld the
trial court‟s grant of summary judgment for Dow Chemical.
                                              11
these principles reveals that no triable issue of fact concerning the scope of Dow
Chemical‟s undertaking to Dow Corning remains to foreclose resolution of this matter on
summary judgment.” (Id. at pp. 615-616.)
       Here as in Artiglio, there is “no triable issue of fact concerning the scope of
[Kosel‟s] undertaking. . . .” (Artiglio, supra, 18 Cal.4th at p. 616.) As discussed above,
the evidence established Kosel did not determine how or where to implant the leads, nor
did he undertake a duty to monitor Amonoo. As such, the court properly granted
summary judgment for defendants.
                                              V.
                      The Court Did Not Err by Relying on Kennedy
       Plaintiffs‟ final claim is the court “over-relied” on Kennedy, supra, 851 N.E.2d at
page 778, apparently because the case is distinguishable. In Kennedy, the decedent died
following the implantation of a pacemaker and lead manufactured by Medtronic and his
daughter sued Medtronic for negligence and wrongful death. Heather Friedman, a
representative of Medtronic, was present during the surgery and “provided technical
support to ensure the lead parameters were correctly calibrated and the lead was
functioning properly.” (Id. at p. 781.) The plaintiff argued Medtronic was liable under
section 324A of the Second Restatement of Torts for breaching a duty “to assist with the
insertion [of the pacemaker] in a reasonable manner” during the surgery. (Id. at p. 782.)
       An Illinois trial court granted Medtronic‟s motion for summary judgment and the
appellate court affirmed. (Kennedy, supra, 851 N.E.2d at p. 782.) The Kennedy court
held that Friedman‟s limited role in the procedure — to “provide technical support and
ensure that the lead parameters were correctly calibrated and the lead was functioning
properly” — “did not entail her voluntarily assuming a duty, under section 324A of the
Restatement (Second) of Torts, for the placement of the lead into the correct ventricle of
the patient‟s heart.” (Id. at p. 787.) The result reached in Kennedy is consistent with
California law. Therefore, to the extent the trial court relied on that case, its reliance was
not misplaced.


                                              12
       Plaintiffs claim Kennedy is distinguishable because defendants failed to present
evidence “acquitting Mr. Kosel of the duty to assist, guide, or warn the surgeon. . . .” We
disagree. As discussed above, defendants established Kosel did not direct or instruct Dr.
La Viola how or where to insert the leads into Amonoo‟s heart. Plaintiffs presented no
evidence Kosel undertook to guide Dr. La Viola in the placement of the leads or
otherwise assumed any legal duty to do so with reasonable care. Defendants also
presented evidence that Kosel did not assume a duty to monitor Amonoo during or after
the surgery: to do so would have been outside the scope of his employment.
                                     DISPOSITION
       The judgment is affirmed.




                                                        _________________________
                                                        Jones, P.J.




We concur:


_________________________
Simons, J.


_________________________
Bruiniers, J.




                                            13
Filed 6/19/13

                           CERTIFIED FOR PUBLICATION
                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                             FIRST APPELLATE DISTRICT
                                     DIVISION FIVE




AUDREY SMITH et al.,
                                                  A135338
        Plaintiffs and Appellants,
                                                  (Alameda County
        v.                                        Super. Ct. No. RG09470457)

ST. JUDE MEDICAL, INC.                            ORDER CERTIFYING
et al.,                                           OPINION FOR PUBLICATION

      Defendants and Respondents.
__________________________________/

BY THE COURT:

        The opinion in the above-entitled matter filed on May 21, 2013, was not certified
for publication in the Official Reports. On June 10, 2013, a request for publication was
filed as authorized by California Rules of Court, rule 8.1120(a). Good cause appearing,
this court grants the request and orders the opinion certified for publication pursuant to
California Rules of Court, rule 8.1105(b), (c).




Date _________________                            _____________________________ P.J.


                                             1
Superior Court of the County of Alameda, No. RG09470457, Robert Freedman, Judge


  Law Office of Tesfaye W. Tsadik, Tesfaye W. Tsadik and Alan S. Levin, M.D., for
                             Plaintiffs and Appellants

     Burke, Williams & Sorenson, LLP, Eric A. Gale and Feldman Gale, Todd M.
                      Malynn for Defendants and Respondents




                                        2